Case: 16-17555    Date Filed: 09/22/2017   Page: 1 of 2


                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-17555
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 8:16-cr-00197-MSS-AEP-3


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

RUBEN ALBERTO MONTANO CASTRO,
                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                              (September 22, 2017)

Before MARCUS, ROSENBAUM and FAY, Circuit Judges.

PER CURIAM:

      Grady Irvin, appointed counsel for Ruben Alberto Montano Castro in this

direct criminal appeal, has moved to withdraw from further representation of the
              Case: 16-17555    Date Filed: 09/22/2017   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Castro’s conviction and sentence are AFFIRMED.




                                        2